DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1, 6, 9, 11-14, 19, and 20 over Pan have been withdrawn; and (2) the 35 U.S.C. 102(a)(1) rejections of claims 1-4, 17, and 18 over Wurzer have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			3-5
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1, 2, and 6-20
Currently rejected claims:			1, 2, and 6-20
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2013/0324608; previously cited) in view of Kleidon (US 2018/0344686).
Regarding claim 1, Pan teaches a frozen consumable product (corresponding to food composition or dietary supplement that is frozen) ([0090], [0092]) comprising (a) a cannabinoid ([0135]), (b) a probiotic ([0094]), and (c) ginger ([0087]).  Pan discloses that the food product is for protecting the nervous system ([0019]), but it does not teach that the cannabinoid is cannabidiol and it is present in an amount of 10-30 mg per 1-10 ounces of consumable product.
However, Kleidon teaches a frozen consumable product (corresponding to ice cream [0112]) for protecting the nervous system ([0116]) comprising cannabidiol as the cannabinoid in the food product in an amount of at least about 0.01-0.1 wt.% ([0043], [0049]), which falls within the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Pan in order to contain the amount of cannabidiol taught by Kleidon.  Since Pan teaches that the frozen consumable product comprises a cannabinoid, but does specify an amount or type of cannabinoid to include in the food product, a skilled practitioner would be motivated to consult an additional reference such as Kleidon in order to determine a suitable type and concentration of cannabinoid to add to a frozen food product for nervous system protection, thereby rendering the claim obvious.
Regarding claim 6, Pan teaches the invention as disclosed above in claim 1, including the probiotic comprises Lactobacillus acidophilus or Lactobacillus paracasei ([0095]).
Regarding claim 7, Pan teaches the invention as disclosed above in claim 1, including the probiotic is administered in amounts sufficient to supply 100,000-10,000,000,000,000 (corresponding to 104-1012 cfu/animal/day) and that probiotics are known to skilled artisans ([0095]).  Pan also discloses that the product can be administered in small amounts or diluted prior to administration ([0092]).  Although Pan does not disclose a probiotic content per ounce of consumable product, these disclosures at least suggest that a skilled practitioner would recognize that the probiotic may be administered in amounts within the claimed range, thereby rendering it obvious.
Regarding claim 8, Pan teaches the invention as disclosed above in claim 1, including the product comprising ginger as an antioxidant ([0087]) in an amount of 0.0001-25% ([0129]), which overlaps the claimed content range.
Regarding claim 9, Pan teaches the invention as disclosed above in claim 1, including the product further comprises a prebiotic ([0096]).
Regarding claim 10, Pan teaches the invention as disclosed above in claim 9, including the product comprising a prebiotic in an amount of 0.1-10% ([0097]), which overlaps the claimed content range.
Regarding claim 11, Pan teaches the invention as disclosed above in claim 1, including the product further comprises a natural sweetener (corresponding to fructo-oligosaccharides) ([0096]).
Regarding claim 12, Pan teaches the invention as disclosed above in claim 1, including the product further comprises a protein from soy (corresponding to soybean meal and soy protein concentrate), peanuts, whey, and casein ([0093]).
Regarding claim 13, Pan teaches the invention as disclosed above in claim 12, including the product further comprises 15-50% protein ([0093]), which falls within the claimed content range.
Regarding claim 14, Pan teaches the invention as disclosed above in claim 1, including the product does not include any artificial preservatives (corresponding to composition comprising UFA and NORC) (Abstract).
Regarding claim 15, Pan teaches the invention as disclosed above in claim 1, including the product comprising: (a) milk (corresponding to ice cream (Kleidon [0112])); (b) cannabidiol in an amount of 0.01-0.1 wt.% (Kleidon [0043], [0049]), which overlaps the claimed concentration; (c) a probiotic comprising Lactobacillus acidophilus or Lactobacillus paracasei in amounts sufficient to supply 100,000-10,000,000,000,000 (corresponding to 104-1012 cfu/animal/day) ([0095]); and (d) ginger (Pan [0087]) in an amount of 0.0001-25% (Pan [0129]), which overlaps the claimed content range.  Pan also discloses that the product can be administered in small amounts or diluted prior to administration ([0092]).  Although Pan does not disclose a probiotic content per ounce of consumable product, these disclosures at least suggest that a skilled practitioner would recognize that the probiotic may be administered in amounts within the claimed content range.
Regarding claim 16, Pan teaches the invention as disclosed above in claim 15, including the product further comprises 15-50% protein ([0093]), which falls within the claimed content range.
Regarding claim 19, Pan teaches a method for reducing dysbiosis in a subject, the method comprising the subject consuming the consumable product of claim 1 (corresponding to positively stimulating the healthy microflora in the gut and causing these “good” bacteria to reproduce [0096] by administering probiotics and prebiotics [0097] in a frozen food composition [0092]).
Regarding claim 20, Pan teaches a method for supplementing the caloric intake for a subject, the method comprising the subject consuming the consumable product of claim 1 (corresponding to compositions comprising energy and nutritional requirements appropriate for animals [0091]).

Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940; previously cited).
Regarding claim 1, Wurzer teaches a frozen consumable product (corresponding to frozen confection or novelties and prepared frozen meals) ([0020], [0108]), comprising (a) cannabidiol ([0013]), (b) a probiotic (corresponding to Lactobacillus), and (c) ginger ([0098]).  Wurzer also teaches the cannabidiol is present in a concentrate in a minimum amount of 1% ([0013]), the concentrate is added to food or beverages ([0097]), and that an effective amount of the concentrate is 1-5000 mg ([0109]).  Although Wurzer does not disclose an amount of consumable product, these disclosures suggest that concentrations of the cannabidiol in the product will overlap the claimed content range. 
Regarding claim 2, Wurzer teaches the invention as disclosed above in claim 1, including consumable product comprises ice cream ([0108]).
Regarding claim 17, Wurzer teaches a method for reducing side effects of chemotherapy in a subject, the method comprising the subject consuming the consumable product of claim 1 (corresponding to food product to reduce nausea) ([0025]).
Regarding claim 18, Wurzer teaches a method for treating or preventing inflammation in a subject, the method comprising the subject consuming the consumable product of claim 1 (corresponding to food product to reduce inflammation and support anti-inflammatory response by the body) ([0025]).

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 6, 9, 11-14, 19, and 20 over Pan; claims 1-4, 17, and 18 over Wurzer: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended claim 1 to require features that were previously recited in claims 4 and 5 (Applicant’s Remarks, page 5, paragraphs 1-4).
The cancelation of claims 3-5 moots their rejections and claims 1, 2, 6, 9, 11-14, and 17-20 are no longer anticipated by either Pan or Wurzer due to the amendment of claim 1.  Therefore, Applicant’s arguments are persuasive,  Claims 1, 2, and 6-20 are currently rejected under the combination of Pan and Kleidon or Wurzer alone for obviousness. 
 
Claim Rejections – 35 U.S.C. §103 of claim 5 over Wurzer: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to include features of claim 5 and canceled claim 5.  Applicant stated that [0098] of Wurzer provides a laundry list of different bioactive agents, phytonutrients, or nutraceutical agents which discloses Lactobacillus and ginger as options.  Applicant argued that Wurzer provides no teaching or suggestion for combining specific agents disclosed in the list in [0098], which would require a skilled artisan to randomly pick many different combinations of components and would not have been “obvious to try”.  Applicant argued that any direction or teaching in Wurzer to combine Lactobacillus and ginger would require impermissible hindsight to arrive at the present invention and that the teachings of Wurzer do not provide the skilled artisan a reasonable expectation of success to combine cannabidiol with a probiotic and ginger/ginger extract (Applicant’s Remarks, page 5, paragraph 5 – page 7, paragraph 2).
However, amended claim 1 does not require the food product to (a) have any particular effect on the consumer; (b) contain any particular amounts of probiotic or ginger/ginger extract; (c) exclude any ingredient from its composition; or (d) be any particular type of frozen food.  Amended claim 1 merely requires any frozen food comprising any amount of any probiotic, any amount of ginger/ginger extract, and the claimed amount of cannabidiol.  Therefore, amended claim 1 amounts to nothing more than mixing ingredients disclosed in Wurzer, which is within the ambit of a skilled practitioner to do with a reasonable expectation of success.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant then argued that Wurzer directs the skilled artisan away from using the amount of cannabidiol as recited in claim 1 as Wurzer teaches preferable amounts of concentrate that are significantly higher than those recited in claim 1.  Applicant stated that these higher amounts disclosed in Wurzer must be taken into account when assessing patentability and that claim 1 would not have been obvious in view of the teachings of Wurzer (Applicant’s Remarks, page 7, paragraph 3 – page 8, paragraph 1).
However, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” MPEP 2123.II.  In the present case, the disclosure of preferred amounts of concentrate in Wurzer that are higher than the amount recited in claim 1 does not constitute a teaching away from the broad disclosure of amounts of concentrates in Wurzer.  Since the features of amended claim 1 are fully taught by Wurzer alone or the combination of Pan and Kleidon and Applicant’s arguments have been shown to be unpersuasive, the rejection of claim 1 stands as written herein.

Claim Rejections – 35. U.S.C. §103 of claims 15 and 16 over Wurzer and Pan: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that claims 15 and 16 would not have been obvious over the combination of Wurzer and Pan for the aforementioned reasons.  Applicant stated that Wurzer and Pan disclose very broad ranges that would not have lead a skilled artisan to produce the frozen consumable with the amounts of probiotic and ginger as recited in claims 15 and 16.  Applicant stated that Wurzer alone does not direct the skilled artisan to combine probiotics and ginger/ginger extract and it does not provide the requisite teaching for combining these components as recited in claim 15 (Applicant’s Remarks, page 8, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claims 15 and 16 are now taught by the combination of Pan and Kleidon as described in the rejections above.  As such, Applicant’s arguments are moot and the rejections of claims 15 and 16 stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791